TDCJ Offender Details - v Page 1 of 2

33,54¢7/01

TE.)<AS QEPARTM,:='M o,l= cR,IMIN.A; manoli E_ o_

 

Offender lnformation Details

SlD Number: 07226462
TDCJ Number: 01963503
Name: - PENDLETON,ANTHONY CURRY
Race: ' B

Gender: l\ll

DOB: ' 1987-10-10
Maximum Sentence Date: 2016-10-13
Current Faci|ity: J l\lllDDLETON
Projected Release Date: 2015-09-02
Parole E|igibility Date: 2015-01-06
Offender Visitation E|igib|e: YLS

/nformation provided is updated once daily during weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATION FCR SCHEDULED RELEASE:

scheduled Release Date: Offender is not scheduled for release at this time.‘
scheduled Release 'l'ype: Will be determined when release date is scheduled.
scheduled Release l_ccatlch: Will be determined When release date is scheduled.

 

 

quo_le Re'view lnforn_ja,ti_c')ni_'f

 

Offense History: . '

 

Offense
Date

Sentence Case Sentence(YY-Nll\ll-
mate C°“"ty No. DD)

l l l l l

Offense

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=07226462 , 8/19/201 5